Citation Nr: 0505255	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  98-21 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from May 1972 to May 
1976.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The RO denied entitlement to service connection 
for a chronic acquired psychiatric disorder.

The case was most recently before the Board in October 2003 
at which time it was returned to the RO for further 
development and adjudicative action.

In August 2004 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence identified by him, and 
provided him the opportunity for a full, complete and 
appropriate VA medical examination, all in an effort to 
assist him in substantiating his claim for service connection 
for a psychiatric disorder.  

2.  A chronic acquired psychiatric disorder was not shown in 
active service.

3.  The competent and probative evidence of record 
establishes that the veteran does not have an acquired 
psychiatric disorder which may be linked to service on any 
basis, nor was a psychosis shown disabling to a compensable 
degree within the first post service year.  

4.  The veteran's current psychiatric disorders, diagnosed as 
anxiety, mood and sleep disorders, are each shown by 
competent and probative evidence of record to be alcohol-
induced.  


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in 
or aggravated by service, nor may service connection be 
presumed for any psychosis.  38 U.S.C.A. §§ 1101, 1112(a)(4), 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show no complaint, 
history of, or treatment for any psychiatric disorder or 
related mental health disorder or symptom of anxiety or 
depression.  Reports of medical examinations taken in May 
1972 at entry into service, and in April 1976 prior to 
separation from service, are silent for any mental health 
history, complaint, or finding.  

The available private and VA post-service treatment records 
date no earlier than January 1990.  As detailed above, 
attempts to obtain earlier dated private and VA treatment 
records were unsuccessful, including CSUF, several private 
physicians, the Social Security Administration (SSA), and VA 
facilities located in both California and Oregon.  

The available medical records show treatment for alcohol 
abuse from 1990.  A VA hospital treatment summary for January 
and February 1990 shows treatment for alcohol withdrawal, 
with notation of the veteran's history of alcohol abuse, a 
family history of alcohol abuse, and notation of a medical 
history "negative for psychiatric problems."  

On initial VA general medical examination in July 1993, the 
veteran reported a history of alcohol abuse from 
approximately 1976, with a later history of depression from 
approximately 1986.  


At that time, notation was made of the veteran's military 
service, but with no reference to any psychiatric problems in 
service or until several years later.  He indicated that upon 
discharge from service in May 1976, he worked one year in the 
construction field, and another few years as a handyman and 
cook.  He had not had a steady job since 1986.  On 
psychiatric examination at that time, diagnosis was 
dysthymia, with a history of alcohol abuse.  

In a hand-written statement received at the RO in April 1994 
the veteran asserts that his psychiatric "problems" began 
shortly after starting college in 1976, after his separation 
from service.  

A VA treatment record of May 1994 shows a long-standing 
history of alcohol abuse.  

Private treatment records from the Central Valley Health 
Clinic, also referred to as Central Valley Indian Health, 
Inc. (CVHC herein), dated from March 1994 through 1998, show 
treatment for a bipolar disorder, with feelings of 
depression.  An undated prescription of WW (initials), MD, of 
CVHC, indicates that the veteran's bipolar depression was 
brought on by his, "service experience."  As noted above, 
additional records are not available from Dr. WW, who is no 
longer with CVHC and whose whereabouts are unknown.  

A VA examination report of January 1996 shows that the 
veteran's anxiety and tension began in 1976, and that he 
started treatment with Valium at that time.  The diagnoses 
were alcohol dependence, with alcohol induced mood and 
anxiety disorders.  Notation was made that his anxiety and 
depressive symptoms could be attributed to his alcoholism, 
and that he continues to be in much denial about this.  

An April 1996 private medical record from CVHC, and signed by 
Dr. WW, shows a diagnosis of bipolar depression, with 
notation that the veteran had had symptoms of this disorder 
for approximately 10 years.  

A November 1996 CVHC psychologic report of Dr. JP (initials) 
concurs with Dr. WW's diagnosis of bipolar disorder, 
depressed type.  The report also notes that the prior 
diagnosis of alcohol induced mood disorder does not appear to 
be appropriate given the veteran's reported history of a 
recent extended sobriety with continued depression.  

Lay statements of the veteran's father and sister, dated in 
January 1997, show that he was known to use Valium for the 
treatment of anxiety and depression upon his return from 
service in 1976, and that he had had difficulty transitioning 
to civilian life and the university environment.  

The veteran was afforded a comprehensive VA psychiatric 
examination in July 2003, which included a psychiatrist's 
nexus opinion gleaned from a review of both the veteran and 
his entire VA claims file-including service and post-service 
medical records.  The VA psychiatrist was of the opinion that 
the veteran's current diagnoses are: (1) an alcohol-inducted 
anxiety disorder, with onset during the withdrawal with 
phobic symptomatology; (2) an alcohol-induced mood disorder, 
with an onset during withdrawal, with depressive features; 
and, (3) an alcohol-induced sleep disorder, with onset during 
the withdrawal.  The VA psychiatrist was of the opinion that 
there is, "absolutely" no history of having an acquired 
psychiatric disorder during active service, nor has any 
military experience of the veteran triggered any of the 
veteran's three psychiatric diagnoses.  Notation was made 
that while the veteran's brother and sister may have alcohol 
or psychiatric disorders, and the veteran's diagnoses do no 
appear to have been manifested in the military.  

The July 2003 VA psychiatric statement includes the opinion 
that a connection between the veteran's prior military 
service and his current psychiatric diagnoses is not likely.  
The psychiatrist noted that the veteran's anxiety disorder-
per the veteran's own repeated statements of his documented 
medical history-began at CSUF in 1976, after separation from 
service, and was brought on by his alcohol drinking.  

The VA psychiatric examiner also listed the evidence 
contained in the VA claims file, including the opposing 
diagnoses of bipolar depression given by Drs. WW and JP of 
CVHC.  The VA examining psychiatrist adds that there is "no 
basis" in the veteran's documented clinical history for a 
diagnosis of bipolar disorder given by Drs. WW and JP at 
CVHC.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

If not shown in service, service connection may be granted 
for psychosis if shown disabling to a compensable degree 
during the first post service year. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b). 

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b), by the submission of (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity. The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997). A layperson is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a layperson's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability. The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus. Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology. 
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
claim of service connection for a psychiatric disorder.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The CAVC has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA as to the claim on appeal, 
and that the Board's decision to proceed in adjudicating the 
claim on appeal does not prejudice the veteran in its 
disposition.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

In this case, the veteran filed his claim of service 
connection for a psychiatric disorder in March 1997.  The RO 
issued notice to him of VA's duty to assist and other VCAA 
responsibilities in letters dated in April 1997 and February 
2004.  

The April 1997 letter was incomplete, and while the February 
2004 letter was issued after the denial of claim of service 
connection in July 1997, the latter was issued before the 
claim was reconsidered on a de novo basis in an August 2004 
supplemental statement of the case (SSOC).  As such, the 
timing of the VCAA notice comports with the CAVC's holding in 
Pelegrini, supra.  The claim on appeal was remanded in 
October 2003, in part, so that such VCAA notice could be 
issued to the veteran in a manner which complies with 
Pelegrini.  

The substance of February 2004 VCAA notice is satisfactory as 
well.  Specifically, the February 2004 VCAA letter advised 
the veteran of his need to identify or submit evidence, 
primarily medical opinion evidence, of a current psychiatric 
disorder which is due to service or an incident in service.  
This notice also informed him that VA would attempt to obtain 
any evidence that he identifies.  

The RO requested that the veteran send VA any information he 
may have pertinent to his claim on appeal, and the record 
shows that the RO obtained both VA and private medical 
evidence from various sources.  In November 1999, the veteran 
advised the RO that he had not received any disability 
insurance (SSI) compensation from the Social Security 
Administration (SSA) since February 1997.  

In February 2000, however, the RO attempted to obtain copies 
of these records.  In March 2000, SSA replied that the 
veteran was in receipt of SSI only, and that SSA had no 
medical records on file for the veteran.  In an attempt to 
obtain treatment records from Dr. WW (initials), the RO 
obtained records from Central Valley Indian Health, Inc. or 
Central Valley Health Center (CVHC herein), which did no 
include records dated prior to March 1994.  

In February 2000, the RO was advised that Dr. WW was no 
longer associated with that facility.  The RO was unable to 
obtain any additional information from the veteran and CVHC 
regarding the whereabouts of Dr. WW.  In February 2000, 
treatment records were received from VA medical facilities 
located in Fresno, California and White City, Oregon.  

In January 2001, service personnel records were received.  In 
February 2001, the RO was advised that no records were 
available for any treatment the veteran may have received at 
the California State University at Fresno (CSUF) for 1976 and 
1977.  The veteran reiterated that no such records were 
available in a statement received at the RO in February 2001.  
The Board adds that the development requested in the June 
1999 and October 2003 Remands were satisfactorily completed.  

The RO also provided him with a toll-free telephone number 
should he require additional information or answers to 
questions relevant to his claims.  There is no report of 
contact to indicate that he called with any question 
regarding this notice; no reply is of record.  

In response to the February 2004 VCAA notice, the veteran has 
not identified any additional and available VA or private 
treatment pertinent to the claim.  However, consistent with 
the duty to assist, the RO scheduled him for a VA examination 
with medical nexus opinion in July 2003.  

Once all of the above was completed, the RO again denied the 
claim of service connection for a psychiatric disorder in the 
August 2004 SSOC.  

The Board concludes that the August 2004 SSOC and prior 
decisions and notices and statement of the case, advised the 
veteran of the evidence considered and the reasons and bases 
for the denial of his claim.  The August 2004 SSOC advised 
the veteran of all appropriate regulations governing 
entitlement to service connection for a chronic acquired 
psychiatric disorder, including a recitation of 
38 C.F.R. § 3.159, with reference to the relevant sections of 
the United States Code, as well as specific reference to the 
results of all VA examinations.  

No additional medical evidence was identified or received, 
other than arguments of the veteran and his representative, 
after the August 2004 SSOC.  As such, VA has obtained all 
relevant records in support of his claim, and no further 
notification or development action is indicated.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VCAA requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

Finally, in this case, the record already contains sufficient 
medical evidence upon which to adjudicate the claim on 
appeal.  Neither the veteran nor his representative have 
identified additionally available medical evidence relevant 
to the claim that has not already been obtained.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

The Board is satisfied that all necessary development 
pertaining to the claim of service connection for a 
psychiatric disorder has been completed within VCAA.  


Service Connection

The veteran seeks service connection for a chronic acquired 
psychiatric disorder, variously diagnosed as an anxiety 
disorder, a depressive disorder, a sleep disorder, and a 
bipolar disorder, with history of alcohol abuse.  He has 
admitted that he was never treated for any mental illness in 
service, and that he first received treatment for the claimed 
disorder in 1976, months after his separation from service in 
May 1976.  


He asserts that because his initial treatment was within one 
year following his general discharge from service, that this 
current psychiatric disorders should be considered as 
presumptively service connected.  He believes that the 
anxiety and stress of returning from service and adjusting to 
civilian life caused his psychiatric disorders and alcohol 
abuse.  

All of the evidence of record, including the veteran's own 
statements, show no psychiatric disorder in service.  
Additionally, no psychosis is shown to a compensable degree 
during the first post service year so as to warrant the 
application of the presumption of service connection.  

That is, the preponderance of the evidence of record-
primarily medical, shows no current psychiatric disorder 
which may be related to the veteran's prior service, and no 
psychosis to a compensable degree within the first post-
discharge year.  

Rather, the veteran is shown, by his own statements and by 
psychiatric treatment records dated from 1990 to 2003, to 
have received treatment for alcohol abuse and alcohol 
withdrawal from approximately 1976, without relation to 
service.  

This medical evidence, including the veteran's own earlier 
hand-written statement of May 1994, shows that the veteran's 
psychiatric disorders, currently diagnosed as anxiety, 
depressive and sleep disorders, began after his alcohol 
abuse-in approximately 1986, and not before his alcohol 
abuse, as more recently asserted by him.  See VA hospital and 
outpatient treatment records of January 1990 (treatment for 
alcohol abuse with notation of a negative psychiatric 
history), an August 1991 VA treatment record (treatment for 
alcohol abuse, alone), a July 1993 VA examination report 
(veteran's own statement of alcohol abuse from 1976, with 
psychiatric disorders from 1986), a May 1994 VA treatment 
record (alcohol abuse), and a VA treatment record of January 
1996 (indicating that the veteran's diagnosis is alcohol 
abuse, without other psychiatric diagnoses).  


Only the one undated statement of Dr. WW and the November 
1996 statement of Dr. JP indicate diagnoses of bipolar 
depression, and only Dr. WW associates this diagnosis with 
the veteran's prior military service, albeit without 
identifying the basis of the given, undated opinion.  The 
weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, is 
based on an examination of limited scope, or where the basis 
for the opinion is not stated.  See Reonal v. Brown, 
5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 
(1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Significantly, however, Dr. WW's undated statement 
(indicating that the veteran's bipolar disorder is related to 
service) contradicts his own April 1996 contemporaneous 
treatment record, which notes that the veteran's bipolar 
disorder began in 1986.  Dr. WW's April 1996 treatment record 
is consistent with the above records from the preceding 
paragraph demonstrating alcohol abuse from 1976 with 
psychiatric disorders no earlier than 1986.  As such, the 
undated statement of Dr. WW is of little probative weight.  
See Black v. Brown, 5 Vet. App. 177 (1993) (an opinion that 
is based on history furnished by the veteran that is 
unsupported by clinical evidence is not probative).  

The Board adds that only Dr. JP notes that the veteran's 
alcohol abuse is secondary to the underlying psychiatric 
diagnosis, and Dr. JP does not associate either disorder with 
an incident in service.  What the statements of Dr. WW and JP 
have in common is their lack of review of the veteran's 
entire documented clinical history, as both rely upon the 
veteran's reported history.  As noted above, the documented 
clinical history clearly shows alcohol abuse from 1976, with 
treatment for psychiatric disorders from approximately 1986.  

The salient point is that neither statement is of probative 
value, given the limited basis of the opinion given-a 
clinical history which is contradicted by the documented 
clinical history.  Black v. Brown, Supra, (an opinion that is 
based on history furnished by the veteran that is unsupported 
by clinical evidence is not probative); see also Pond v. 
West, 12 Vet. App. 341 (1999).  

The Board recognizes that the July 2003 VA psychiatric 
opinion includes the most thorough and comprehensive review 
of the veteran and his documented clinical picture.  The 
conclusions reached therein are consistent with the earliest 
VA treatment records of 1990 and 1991, as well as the 
conclusions reached on VA examination in July 1993, wherein 
the veteran's alcohol abuse was thought to be the origin of 
his difficulties.  

Accordingly, the Board concludes that the medical statements 
of Drs. WW and JP are less credible than the contemporaneous 
VA treatment records of January 1990, August 1991, May 1994 
and January 1996, as well as the comprehensive VA examination 
reports of July 1993 and July 2003.  

Where, as in this veteran's case, there is a difference of 
medical opinion, the CAVC has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)). With regard to the weight to assign to 
medical opinions, the CAVC has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Winsett v. West, 11 Vet. App. 
420 (1998) (CAVC affirmed the Board's decision which weighed 
two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) 
(Board may not ignore the opinion of a treating physician, 
but is free to discount the credibility of that statement). 

The United States Court of Appeals for the Federal Circuit 
(CAFC) has also recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

In denying the claim on appeal, the Board does not question 
the veteran's belief that he may have had feelings of anxiety 
and/or depression in 1976, within one year of his separation 
from service.  Even assuming that the veteran had feeling of 
anxiety and depression in 1976, a presumption of service 
connection would not apply as such evidence falls short of 
any showing of a diagnosis of a psychosis to a compensable 
degree within a year of separation from service within the 
meaning of 38 C.F.R. § 3.307.  Congress has specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents have resulted in a disability.  
In other words, service connection is granted only for 
disability, not on the basis of the symptoms of a disability.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). In the absence of proof of 
a present disability there can be no valid claim. Brammer v. 
Derwinski, 3 Vet. App. at 225.  

Similarly, the lay opinion statements of the veteran's father 
and sister provide no basis for the grant of the claim, since 
although each is competent to provide evidence of observable 
symptoms, neither is competent to attribute any such symptoms 
of depression or anxiety to a given diagnosis.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  See VA records of 1990, 
1991, and July 1993 and 2003.  

The objective medical evidence of record shows that any 
feelings of depression and anxiety in 1976 were related to 
the veteran's abuse of alcohol, and not underlying 
psychiatric disability.  See VA treatment records of January 
1990, August 1991, May 1994, and January 1976, as well as the 
VA psychiatric opinions of July 1993 and July 2003.  

Alcohol abuse is shown within one year of the veteran's 
separation from service.  However, service connection for 
alcohol abuse, as with any alcohol-included anxiety, alcohol-
induced depressive disorder and alcohol-induced sleep 
disorder, must be denied under VA law and regulations.  
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse. 

Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

The CAFC has held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired 
only as secondary to, or as a symptom of, his or her service-
connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001). However, the CAFC indicated that veterans could 
only recover if they can "adequately establish that their 
alcohol or drug abuse disability is secondary to or is caused 
by their primary service-connected disorder."  Allen at 1381. 
The CAFC further stated that such compensation would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service-connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  Allen at 1381.  

The rule of Allen clearly does not apply in the case 
presently on appeal since the veteran is not shown to have 
alcohol abuse as secondary to a service-connected disorder, 
psychiatric or otherwise.  Rather, the veteran is shown to 
have non-service-connected psychiatric disorders secondary to 
his alcohol abuse.  While the statement of Dr. JP supports 
the theory that the veteran's alcohol abuse is secondary to 
an underlying psychiatric disorder, Dr. JP does not credibly 
relate the diagnosis to the veteran's service or to any 
service-connected disability.  Thus, the rule of Allen 
provides no basis for a more favorable disposition of the 
claim on appeal.  

The Board also recognizes that some earlier treatment records 
included consideration of a diagnosis of a personality 
disorder.  Governing VA regulations provide that personality 
disorders are not diseases within the meaning of applicable 
legislation providing for payment of VA disability 
compensation benefits.  See 38 C.F.R. §§ 3.303(c), § 4.9, 
4.127 (2004).  Accordingly, service connection for any 
personality disorder would not be warranted.  

While, on first glance, this case appears to present a 
complex clinical picture, a lengthier review of the 
documented evidence of record, as noted by the author of the 
July 2003 report, shows a less complex clinical history of 
alcohol abuse from 1976, with associated psychiatric 
difficulty beginning in 1986.  The clinical evidence of 
record weighs heavily against the claim of service connection 
on appeal.  The preponderance of the evidence is against 
finding that any current psychiatric disorder is due to 
service on any basis, including a presumptive one.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990). 
Accordingly, service connection for a chronic acquired 
psychiatric disorder must be denied.  


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


